DETAILED ACTION
This final Office action is in response to the claims filed on August 1, 2022.
The replacement figure filed August 1, 2022 has been approved.
Status of claims: claims 1-9 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 29 is objected to because of the following informalities: “a minimum angle” should be amended to “the minimum angle.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter “AAPA” – which is JP 2018-80468A) in view of US 2015/0183303 to Choi et al. (hereinafter “Choi”).
AAPA discloses a slide door support device supporting, at a vehicle body, a slide door 200 that opens and closes a door opening formed on a side surface of the vehicle body, comprising: 
a first lower rail 111 arranged at a lower end portion of the door opening; (see FIG. 10 of applicant’s figures)
a second lower rail 121 arranged at a lower end portion of the door opening and on an inner side of the first lower rail in a vehicle width direction; and 
a lower guide unit 130 connected to a lower end portion of the slide door, wherein
the first lower rail includes a first straight portion 111 extending to a vehicle front, and a first curved portion 112 curved so as to extend inward in the vehicle width direction as a position along the first lower rail shifts from a front end of the first straight portion to the vehicle front, 
the second lower rail includes a second straight portion 131 extending to the vehicle front, and a second curved portion 122 curved in such a way that a distance from the first lower rail gradually decreases as a position along the second lower rail shifts from a front end of the second straight portion to the vehicle front, 
the lower guide unit includes: a first lower guide roller 131 moving along the first lower rail; a second lower guide roller 132 moving along the second lower rail; a lower fixed portion fixed to the slide door; a lower rotational arm 134 including a proximal end portion positioned so as to be rotatable relative to the lower fixed portion and supporting the first lower guide roller and the second lower guide roller at positions closer to a distal end than the proximal end portion; and, 
an angle made by the lower fixed portion and the lower rotational arm is assumed to be an arm angle, 
when the first lower guide roller moves along the first straight portion and the first curved portion of the first lower rail, and the second lower guide roller moves along the second curved portion of the second lower rail, the arm angle gradually decreases from a maximum angle when the first lower guide roller moves along the first straight portion of the first lower rail to a minimum angle and the second lower guide roller moves along the second straight portion of the second lower rail to a minimum angle when the door is in a closed position as an opened degree of the slide door decreases.
AAPA fails to disclose a pressing member pressing the lower fixed portion.
Choi teaches of a pressing member 642 pressing a lower fixed portion 64, wherein the pressing member presses the lower fixed portion in a direction of increasing the arm angle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a pressing member with AAPA, as taught by Choi, such that the pressing member presses the lower fixed portion in a direction of increasing the arm angle from the minimum angle to the maximum angle where the second lower guide rail changes from the second curved portion to the second straight portion in order to assist with opening the door by not requiring the user much effort when opening the door. (claim 1)
AAPA, as applied above, further discloses wherein, as the arm angle decreases, the pressing member increases pressing force to the lower fixed portion, (claim 2) and wherein the pressing member presses the lower fixed portion even when the arm angle is maximum, (claim 3) and wherein the pressing member is a spiral spring. (claim 4)

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Choi, as applied above, in further view of US 2011/0089714 to Kitayama.
AAPA, as applied above, discloses 
an upper rail 10 arranged at an upper end of the door opening (see FIGS. 1 and 2 of AAPA); and
an upper guide unit 20U connected to an upper end portion of the slide door, wherein 
the upper rail includes a third straight portion extending to the vehicle front, and a third curved portion curved so as to extend inward in the vehicle width direction as a position shifts from a front end of the third straight portion to the vehicle front; and
the upper guide portion includes a first upper guide roller.
AAPA fails to disclose a second upper guide roller, load roller, and upper rotational arm.
Kitayama teaches of a guide unit includes: a first guide roller 44 and a second guide roller 46 that move along the rail; a load roller 48 rolling on a rolling surface that extends along the rail; and an rotational arm 30 including a proximal end portion connected so as to be rotatable relative to the slide door and supporting the first guide roller, the second guide roller, and the load roller at positions closer to a distal end than the proximal end portion. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to a second guide roller, load roller, and rotational arm, as taught by Kitayama, in order to facilitate and smooth out movement of the sliding door by, among other things, distributing load forces. (claims 5 and 6)
AAPA, as applied above, further discloses wherein the upper rail includes the rolling surface (claim 7) and wherein the lower rotational arm has a shape of a flat plate. (claims 8 and 9)

Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. More specifically, on page 9 of the applicant’s response filed August 1, 2022, the applicant contends the following: 

    PNG
    media_image1.png
    443
    638
    media_image1.png
    Greyscale

However, the examiner cites Choi to teach of a spiral spring pressing member and is not cited for teaching the direction of bias of the pressing member. Rather, the position of the pressing member on AAPA and the direction of bias of the pressing member on the AAPA constitutes a matter of design choice. Put another way, the desired direction of bias of the Choi pressing member, when combined with AAPA, is a simple matter of design choice and would have been obvious to a person of ordinary skill in the art in order to assist with opening the door by not requiring the user much effort when opening the door.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634